09/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0207


                                       DA 22-0207
                                    _________________

 HELEN WEEMS AND JANE DOE,

              Plaintiffs and Appellees,,

       v.
                                                                  ORDER
 STATE OF MONTANA, by and through AUSTIN
 KNUDSEN, in his official capacity as Attorney
 General; and TRAVIS R. AHNER, in his official
 capacity as County Attorney for Flathead County,

              Defendants and Appellants.
                                _________________

       The National Association of Nurse Practitioners in Women’s Health (NPWH) and
the American College of Nurse-Midwives (ACNM) have filed a motion to file an amicus
brief. Amici have attached a proposed amicus brief to their motion. Good cause appearing,
       IT IS HEREBY ORDERED that the motion is GRANTED. The Clerk is directed
to file the brief attached to the motion.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                             September 26 2022